Name: COMMISSION REGULATION (EC) No 394/98 of 19 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities20. 2. 98 L 50/15 COMMISSION REGULATION (EC) No 394/98 of 19 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 20 February 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 20. 2. 98L 50/16 ANNEX to the Commission Regulation of 19 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 48,7 212 106,3 999 77,5 0707 00 05 052 135,8 053 168,5 068 108,0 999 137,4 0709 90 70 052 139,2 204 131,1 999 135,2 0805 10 10, 0805 10 30, 0805 10 50 052 38,9 204 37,1 212 39,4 220 45,9 600 57,4 624 52,3 999 45,2 0805 20 10 204 78,1 999 78,1 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 58,9 204 67,0 600 79,0 624 79,2 662 41,0 999 65,0 0805 30 10 052 43,2 204 53,5 400 53,3 600 79,8 999 57,5 0808 10 20, 0808 10 50, 0808 10 90 060 48,0 064 42,6 400 88,5 404 86,7 528 111,5 720 79,8 728 82,0 999 77,0 0808 20 50 064 97,4 388 94,8 400 111,9 512 67,7 528 90,8 999 92,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.